ORDER

PER CURIAM.
Mark Cosby (“Defendant”) appeals his conviction of robbery in the second degree for which he was sentenced to 20 years in prison. Defendant alleges the trial court committed error by denying his motion to suppress identification. Defendant claims *239that out-of-court and in-court identifications of him were unreliable due to imper-missibly suggestive police procedures. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).